Citation Nr: 0921314	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-05 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to increased evaluations for peritendinitis 
calcerei of the left shoulder, evaluated as 10 percent 
disabling prior to April 22, 2008 and 30 percent disabling as 
of that date.

3.  Entitlement to increased evaluations for degenerative 
changes of the cervical spine with herniated nucleus 
pulposus, evaluated as 10 percent disabling prior to April 
22, 2008 and 30 percent disabling as of that date.

3.  Entitlement to service connection for tuberculosis.

4.  Entitlement to service connection for a gastrointestinal 
(stomach) disorder.

5.  Entitlement to service connection for colds and recurrent 
episodes of influenza.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia in January 2005 and June 2007.

The Board notes that the most recent Supplemental Statement 
of the Case, issued in February 2009, also addressed the 
issues of entitlement to service connection for nose 
problems, throat problems, sinusitis, and bronchitis.  In a 
letter received by the RO in March 2009, however, the Veteran 
withdrew these four claims from appellate consideration.


FINDING OF FACT

In June 2009, prior to the promulgation of a decision in this 
appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal, and it is 
dismissed.


ORDER

The appeal is dismissed.


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


